Filed 10/14/15 In re Jose G. CA1/4
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


In re JOSE G., a Person Coming Under the
Juvenile Court Law.


THE PEOPLE,
         Plaintiff and Respondent,                                   A142700 & A143608
v.
JOSE G.,                                                             (Contra Costa County
         Defendant and Appellant.                                    Super. Ct. No. J1000539)



         Jose G. appeals from two separate dispositional orders recommitting him to the
Youthful Offender Treatment Program (“YOTP”) located at juvenile hall. In both cases,
the minor makes similar arguments that the juvenile court abused its discretion by:
implicitly concluding that the public’s interest in incarcerating Jose outweighed the
minor’s interest in rehabilitation; ordering Jose to restart the entire YOTP, rather than just
the final phase; committing Jose to a program that failed to serve the underlying purposes
of the Juvenile Court Law; failing to impose less restrictive suitable alternatives to the
YOTP; and failing to provide Jose with individualized consideration. On March 25,
2015, we granted Jose’s motion to consolidate both cases for decision. Seeing no abuse
of discretion in either matter, we affirm.




                                                             1
                               I. FACTUAL BACKGROUND
A.       Jose G.’s Background and Upbringing
         Jose—age 18 by the time the second commitment order here at issue was
entered— is the child of a five-year relationship between his mother and father, who are
not married. They have never lived as an intact family, and Jose rarely sees his father. In
October of 2009, Jose’s mother called Child Protective Services because she did not
know what to do with her son, but the allegation was deemed unfounded, the family was
advised to seek therapy, and the case was closed. Jose was later hospitalized twice under
section 5150 of the Welfare and Institutions Code for threatening to harm himself. He
has been diagnosed with Attention Deficit Hyperactive Disorder (ADHD) and
Oppositional Defiant Disorder (ODD). He is also a habitual marijuana user. In 2010,
Jose admitted to associating with older gang members of the “10th Street MOB” for the
past four years. He initially became involved with these gang members because his older
brother associated with them. By the time the juvenile court entered the dispositional
orders at issue in these appeals, Jose had been arrested on three occasions, violated
probation conditions numerous times, and had been placed at six different rehabilitation
programs, all of which had proved ineffective.
B.       Jose G.’s Delinquency History
         1.     First Juvenile Wardship Petition
         On April 13, 2010, the Contra Costa County District Attorney’s Office (DA) filed
an original juvenile wardship petition under section 602 of the Welfare and Institutions
Code, alleging that Jose threatened a public officer, a misdemeanor violation of Penal
Code section 71.1 Specifically, the minor and his two co-responsibles threatened an off-
duty police officer who was with his children at a mall. The officer in question knew all
three co-responsibles, including Jose, to be involved in a criminal street gang. On
May 13, 2010, the DA filed an amended wardship petition, additionally alleging that Jose



1
    All statutory references are to the Penal Code unless otherwise indicated.


                                               2
had made a criminal threat, a misdemeanor violation of section 422, based on the same
conduct.
       On June 30, 2010, Jose pled no contest to the allegations in the petition.
Thereafter, the juvenile court sustained the section 422 violation and dismissed the
section 71 allegation. The court ordered Jose to be released to his mother on home
supervision until the dispositional hearing. At the dispositional hearing on July 15, 2010,
the juvenile court adjudged the minor a ward of the court. Jose was placed on juvenile
electronic monitoring, ordered to reside at home with his mother, and directed to comply
with standard conditions of probation.
       On August 19, 2010, Jose admitted and the juvenile court sustained a probation
violation for testing positive for marijuana. Thus, on September 2, 2010, the juvenile
court committed the minor to the Orin Allen Youth Rehabilitation Facility (“OAYRF”) in
Byron, California, for six months. While at OAYRF, Jose reportedly had difficulty
following staff directions and program rules. He displayed “very poor” behavior in
school. Nevertheless, he was released on February 28, 2011, when his commitment
expired, and placed on a 90-day period of parole.
       2.     Second Juvenile Wardship Petition
       On March 8, 2011, the DA filed a supplemental wardship petition under Welfare
and Institutions Code section 602, charging Jose with felony possession of a firearm by a
minor (formerly § 12101, subd. (a); see §§ 29610-29750) and felony receipt of stolen
property (§ 496, subd. (a)). The charges stemmed from an incident which occurred only
six days after Jose was released into the community. At that time, he was observed
ducking behind a car when a police officer recognized him on the street. The officer
subsequently discovered an unloaded firearm behind the vehicle. Jose later admitted to
taking the gun from an acquaintance.
       Thereafter, on March 9, 2011, the DA filed a notification of a probation violation,
alleging that the minor had violated his curfew on March 4, 2011. In addition, Jose’s
mother reported that the minor’s behavior had been poor since he was placed on
probation. Specifically, the minor refused to attend therapy or summer school, left home


                                             3
without permission, was defiant, smoked marijuana, and allowed unauthorized visitors
into the family home. The juvenile court sustained both felony charges as well as the
probation violation on April 1, 2011. At the dispositional hearing on April 15, 2011, the
juvenile court again committed Jose to OAYRF, this time for a nine-month mandatory
program, and ordered the minor to obey standard conditions of probation.
       In July 2011, Jose was removed from OAYRF for several days after developing a
rash through contact with poison ivy. Within hours of his return to the facility on July
22, 2011, however, the minor refused to participate any further in the program. On
August 18, 2011, the juvenile court sustained the minor’s probation violation for refusing
his program at OAYRF. Jose requested to be placed somewhere else, and the juvenile
court ordered the minor to be placed at Courage to Change in Exeter, California. He was
transported to this program on September 29, 2011. While in juvenile hall pending
placement, however, Jose received infractions for not following directions, contraband,
staff manipulation, and being disrespectful toward staff. He was placed in a special
program after having conflict with another minor.
       On October 16, 2011, the minor violated his probation again by absconding from
Courage to Change less than a month after his placement there. He was terminated from
the program the following day. On October 21, 2011, the juvenile court sustained the
minor’s probation violation for absconding from Courage to Change. The juvenile court
then placed Jose at Boy’s Republic in Chino Hills, California on November 4, 2011.
       While at Boy’s Republic, Jose was reported to excel in school, with exceptional
behavior in the classroom and good grades. Generally, however, he was defiant towards
staff, disrespectful, and challenged other residents to fights. He also struggled with anger
management and tended to have derogatory outbursts when he did not get his way. On
April 14, 2012, the minor violated his probation once more by absconding from Boy’s
Republic. His whereabouts were unknown for almost four months, until he surrendered
himself at juvenile hall on August 7, 2012. On August 14, 2012, the juvenile court
sustained Jose’s probation violation for absconding from Boy’s Republic. The minor was
next placed at Bar-O-Boys Ranch in Crescent City, California, on September 6, 2012.


                                             4
       On September 10, 2012, Jose violated probation by failing to obey the rules at
Bar-O-Boys Ranch, and thus his placement there was terminated. According to his
discharge summary, Jose had trouble adjusting to the program from the start and was
observed verbally attacking staff and peers. He was terminated from the program
because his behavior was creating a distraction for other residents. On September 18,
2012, the juvenile court sustained the minor’s probation violation. It placed Jose at New
Journey in Visalia, California on October 8, 2012.
       While at New Journey, the minor made “minimal progress” in his placement
goals. Rather, he received thirteen negative incident reports in the months of December
and January alone, which included using profanity, making derogatory comments
towards staff, using marijuana, bullying vulnerable residents, being in possession of pills,
absconding, being in possession of urine, and refusing program services. On January 31,
2013, the minor violated probation by acting aggressively toward the staff at New
Journey and refusing to follow their directions. On February 21, 2013, the juvenile court
sustained Jose’s probation violation. On March 8, 2013, the juvenile court ordered the
minor to participate in the YOTP located at juvenile hall. Specifically, Jose was ordered
to “successfully complete all phases, follow all treatment requirements and obey all rules
and regulations.”
       3.     Placement at YOTP
       On March 9, 2013, Jose entered the YOTP and, over the course of one year,
successfully completed the Aggression Replacement training, including the Anger
Control, Moral Reasoning, and Pro-Social Skills courses. The minor also completed the
Thinking for a Change, Victim Empathy, and Job Tech courses. Moreover, he completed
all of his high school graduation requirements and YOTP staff reported that Jose had
exhibited positive behavior and conducted himself at an appropriate level since the
beginning of December 2013. Accordingly, on February 19, 2014, the juvenile court
ordered the minor to be released to complete Phase IV of the YOTP while residing in the
home of his mother.



                                             5
       Jose stated that while he was at home he never used drugs, passed his drug tests,
applied to Diablo Valley College, wanted to transfer to Butte College, and found
employment at a thrift store in Martinez, California. However, on May 2, 2014—shortly
before he was scheduled to complete Phase IV—Jose violated his probation by leaving
his home without permission, cutting off his GPS transmitter, and absconding. Jose’s
whereabouts remained unknown until the Concord Police Department arrested him on
May 19, 2014, for an alleged felony violation of sections 211 and 212.5, subdivision (c)
(second degree robbery).2 On May 22, 2014, Jose admitted and the juvenile court
sustained the minor’s probation violation. According to Jose, he cut off his GPS
transmitter because he witnessed one of his friends have a seizure and “got scared and
very paranoid” because it “brought back memories and nightmares of when I witnessed a
murder while I was in a group home . . . .”
       On June 16, 2014, at the dispositional hearing, Jose’s probation officer, William
Jones, recommended that the minor re-enter the YOTP and redo the same classes that he
had already completed, even though there was no new content in the program.
Specifically, Mr. Jones argued that “the in custody component of YOTP may be the
minor’s final opportunity to redirect his delinquent behavior as a juvenile. Less
restrictive attempts at rehabilitation were completely unsuccessful and YOTP is the best
option for services at this time.” Upon re-entering the YOTP, Jose would have the option
of repeating classes and could also work providing janitorial services to the program.
Bruce Pelle, the probation director of the Contra Costa County probation department,
testified that several minors had participated in the in-custody portion of the YOTP on
more than one occasion or had returned and gone through one of the phases of the
program. Mr. Pelle, however, also testified regarding the lack of educational options for
high school graduates in the YOTP.


2
  These new charges were not filed or proved at the time of the dispositional hearings at
issue, reportedly because the victim, who was a transient, could not be found. At the
June 2014 dispositional hearing, the court expressly stated it was not considering the
recent charges in making its determination.

                                              6
       Defense counsel argued that the minor should be released to his mother to restart
the out-of-custody Phase IV portion of the YOTP because it would allow Jose to start
college and find a job in order to reintegrate himself into the community, rather than
locking him up and isolating him in a program devoid of rehabilitative opportunities.
The DA, in contrast, pointed out that every time Jose was released, he re-offended in a
short period of time and stated: “YOTP, whether it rehabilitates him or not, will protect
the community for a good period of time, and that’s worth something.” In the end, the
juvenile court continued Jose as a ward of the court and ordered the minor back to the
YOTP to “complete all treatments and phases of the program.”
       In particular, the juvenile court reasoned that the only conclusion that could be
drawn from the minor’s history was that “nothing we have tried has changed his
commitment to—disrespects staff, not get along, bully other people, all the things that
they try and teach him at the hall, at the Ranch and placement, at YOTP, they just haven’t
affected him at all.” Moreover, the court was convinced that the minor would not stay if
released back to his mother. Thus, while acknowledging the limited educational
opportunities available to Jose in the YOTP, the juvenile court determined that there was
a benefit to the public in that the minor would be confined. In addition, the court said
that it hoped Jose would “benefit from whatever classes he can take that he’s interested in
and try to, quote, excel as he has in the past.” In sum, the juvenile court saw the YOTP
“as simply the only—only possible chance we have to once more try and instill in him
what he needs to get along when he is an adult and out in the outside world.” On August
7, 2014, Jose filed a timely notice of appeal challenging the juvenile court’s dispositional
order re-committing him to the YOTP.
       4.     Second Placement at YOTP
       On July 13, 2014, while the minor was in juvenile hall awaiting placement back in
the YOTP, he tested positive for benzodiazepine. Jose, however, denied taking any pills
or medicine that was not prescribed to him. Moreover, a registered nurse at juvenile hall
examined Jose at the request of his probation counselors and found nothing abnormal.
According to Jose, because of this incident, he was denied the opportunity to take a


                                             7
shower that evening. Later that night, Jose exited his room and twice refused orders to go
back in. According to Jose, he did not return to his room because he wanted to talk to the
supervisor about taking a shower. Although the minor subsequently complied and
returned to his room, he banged on the door and yelled for approximately one hour
thereafter.
       On July 18, 2014, the DA filed a notification of probation violation against Jose
for failing to obey rules of the county institution by refusing to enter his room, thereby
causing a building emergency, as well as for testing positive for benzodiazepine. On
October 1, 2014, the juvenile court sustained the allegation that the minor violated his
probation by refusing to enter his room. The court, however, found the allegation that he
used benzodiazepine not proven.
       In his dispositional report, Deputy Probation Officer Jones stated that Jose had
engaged in numerous instances of disruptive and defiant behavior in juvenile hall since
the July 2014 probation violation. The most serious incident involved Jose attempting to
assault a peer in the gym and resulted in the minor being placed on maximum security
status. The minor also had instances where he disrupted the unit by banging on his door
and yelling profanities. On September 7, 2014, Jose refused to enter the YOTP as
directed by the juvenile court. It was decided that his place on the waiting list would be
maintained pending the outcome of his latest probation violation. Mr. Jones continued to
recommend that Jose be re-committed to the YOTP. On October 22, 2014, the minor was
ordered detained in county jail per his request pending disposition. He had stated on
October 7, 2014, that he would more than likely continue to refuse to re-enter the YOTP
program.
       At the November 19, 2014 dispositional hearing, Mr. Jones stated that, should Jose
restart the YOTP program, he would be taking the same classes he completed earlier as
well as a new class called “Moving Forward,” which was designed to allow juveniles to
implement their previous coursework. Although Mr. Jones considered the minor’s
completed coursework in making his recommendation, he believed that the YOTP
program would help Jose this time because he likely did not understand or apply the


                                              8
skills he learned the first time around, but this time would “be able to straighten himself
out” if he took the program seriously. As Mr. Jones described it: “It’s almost like being
prescribed medicine for an illness. You might take a certain dosage, and it wouldn’t
work, and you get another dosage of it and it might take.” He also explained that there
were no other out-of-home placement options available to the minor because he already
had his diploma, had failed at previous placements, and was a flight risk. Moreover, the
minor’s mother told Mr. Jones that she wanted Jose to undergo some kind of treatment.
       Mr. Pelle then testified that a computer education program was currently in
development at the juvenile hall and would likely be implemented within the next month
or so. Finally, Jose also made a statement to the court, saying: “I feel like I’m unfit for
the YOTP program. I have completed successfully all of the treatment classes. I am
committed to doing them over again. There is nothing different about the classes that I
have already taken. . . . [¶] . . . I want . . . to be able to further benefit myself in my
education. I want to become [] something positive.”
       At the conclusion of the hearing, the juvenile court re-committed Jose to the
YOTP to complete all treatment and phases of the program, explaining: “I understand his
position. I can see why he wouldn’t want to do it over, but yet, Mr. Jones is someone
who knows your client, and he says he just didn’t get it. He thinks that he can get [it] if
he goes through it again, and when he said that to the court and he said that in his
testimony, I thought he’s probably right, you know, that this is the best thing to give him
a last chance. He’s someone who knows your client. He’s been with him. He knows the
family. He’s talked to them. The mother wants treatment. This is treatment. He’s had
some of it before. I would prefer that the computer aspect of the YOTP program was up
and running and going strong. That’s always something good to learn. But these—these
other issues he has really don’t look like they’ve been addressed. He really hasn’t
changed, given what’s happened. [¶] So the court does find that the best place for him is
YOTP and that he has one year—at least one year, three months, and one day of
confinement time remaining as of today, and that he be continued as a ward of the court



                                                9
pursuant to 602.” On November 20, 2014, the minor filed a timely notice of appeal
challenging the November 19, 2014, dispositional order.3
                                      II. DISCUSSION
A.     Standard of Review and Applicable Law
       Delinquent minors that are under the jurisdiction of the juvenile court must “in
conformity with the interests of public safety and protection, receive care, treatment, and
guidance that is consistent with their best interest, that holds them accountable for their
behavior, and that is appropriate for their circumstances. This guidance may include
punishment that is consistent with the rehabilitative objectives of this chapter.” (Welf. &
Inst. Code, § 202, subd. (b).) For purposes of this statute, “punishment” means sanctions,
and permissible sanctions include, among other things, “[c]ommitment of the minor to a
local detention or treatment facility, such as a juvenile hall, camp, or ranch.” (Id., § 202,
subd. (e).) When a juvenile court is “determining the judgment and order to be made in
any case in which the minor is found to be a person described in Section 602, the court
shall consider, in addition to other relevant and material evidence, (1) the age of the
minor, (2) the circumstances and gravity of the offense committed by the minor, and
(3) the minor’s previous delinquent history.” (Id., § 725.5.) Additionally, in all of its
deliberations under the Juvenile Court Law, a juvenile court must “consider the safety
and protection of the public, the importance of redressing injuries to victims, and the best
interests of the minor.” (Id., § 202, subd. (d).) In sum, the primary goal of the Juvenile
Court Law is “to rehabilitate juvenile offenders while both protecting the public and
holding the person accountable for his misconduct.” (John L. v. Superior Court (2004)
33 Cal.4th 158, 182-183 (John L.).)
       Within this statutory framework, “[t]he juvenile court has broad discretion to
determine what would best serve and protect the child’s interest and to fashion a


3
  Although the notice of appeal also indicates that the minor is appealing from the
juvenile court’s October 1, 2014, probation violation finding, Jose has not raised any
challenges with respect to the underlying violation in his briefing before this court and
thus any such claims are deemed abandoned.

                                             10
dispositional order in accordance with this discretion.” (In re Jose M. (1988) 206
Cal.App.3d 1098, 1103-1104.) Thus, we review a juvenile court’s commitment decision
or dispositional order under the abuse of discretion standard. (In re Antoine D. (2006)
137 Cal.App.4th 1314, 1320; In re Robert H. (2002) 96 Cal.App.4th 1317, 1329-1330; In
re Todd W. (1979) 96 Cal.App.3d 408, 416.) When we review these orders, “[w]e must
indulge all reasonable inferences to support the decision of the juvenile court and will not
disturb its findings when there is substantial evidence to support them.” (In re Lorenza
M. (1989) 212 Cal.App.3d 49, 53.) Substantial evidence is defined as evidence that is
“reasonable, credible, and of solid value—from which a reasonable trier of fact could
have made the requisite finding under the governing standard of proof.” (In re Jorge G.
(2004) 117 Cal.App.4th 931, 942.) In the end, “[i]t is not the responsibility of this court
to determine what we believe would be the most appropriate placement for a minor. This
is the duty of the trial court, whose determination we reverse only if it has acted beyond
the scope of reason.” (In re Khamphouy S., (1993) 12 Cal.App.4th 1130, 1135.)
B.     The June 2014 Dispositional Order (A142700)
       With these standards in mind, we have little difficulty concluding that the juvenile
court did not abuse its discretion when it ordered Jose to complete all treatment and
phases of the YOTP program in its June 16, 2014, dispositional order. The minor had
shown few signs of improvement or rehabilitation throughout his lengthy placement
history. In contrast, when the juvenile court placed him in the YOTP for the first time in
May 2013, Jose finally made strides toward achieving his academic and rehabilitative
goals, such as completing his high school diploma and reducing his disruptive and defiant
behaviors. Although the educational benefits to repeating the YOTP may have been
limited for Jose, its treatment components in areas such as anger management, moral
reasoning, socialization, and drug abuse remained highly relevant to the minor’s ultimate
ability to reintegrate back into society as a functioning adult. (See Welf. & Inst. Code, §
202, subd. (b) [guidance given to a juvenile court ward “should enable him or her to be a
law-abiding and productive member of his or her family and the community”].) Indeed,
the juvenile court could quite reasonably have concluded on this record that, without the


                                             11
ability to moderate his behavioral issues with respect to criminality, substance abuse,
aggression, and defiance of authority, the minor’s prognosis remained poor despite his
educational achievements. Thus, substantial evidence supports the juvenile court’s
decision to recommit Jose to the YOTP because it had shown itself to be by far the most
effective program available to rehabilitate the minor.
       In reaching this conclusion, we necessarily reject the minor’s related argument that
the juvenile court abused its discretion by “arbitrarily” ordering him to restart the YOTP
from Phase I, because there was no evidence that re-starting the program from the
beginning would provide any additional benefit to the minor. To the contrary, as stated
above, the treatment components of the YOTP had the potential for providing significant
benefits to Jose, despite the fact that he had already been exposed to much of their
content. Indeed, the juvenile court concluded that Jose’s first attempt at the program had
done nothing to actually change his dysfunctional behaviors and indicated its hope that a
re-commitment to the YOTP would provide an opportunity for the minor to benefit from
the classes available to him. Further supporting the juvenile court’s approach, Mr. Pelle
testified that other minors had repeated the in-custody portion of the YOTP or had come
back to re-take certain phases of the program in the past. As the juvenile court noted,
Jose “[a]lmost made it at YOTP last time.” It was not unreasonable on these facts for the
court to conclude that re-starting the YOTP was the “only possible chance we have to
once more try and instill in him what he needs to get along when he is an adult and out in
the outside world.”
       Finally, there is nothing in the record supporting Jose’s contention that the
juvenile court improperly found that the public interest in the minor’s confinement
outweighed his interest in rehabilitation. The juvenile court certainly stated that there
was a benefit to the public that the minor would be confined, but it was incumbent upon
the juvenile court to “consider the safety and protection of the public” in crafting its
dispositional order. (Welf. & Inst. Code, § 202, subd. (d).) Moreover, notwithstanding
Jose’s assertions to the contrary, his criminal history, prior gang affiliation, and extensive
record of disruption and defiance both at home and in placement clearly indicate that


                                             12
placing the minor back in the YOTP for the sake of public safety was justified. As stated
above, however, the juvenile court was also concerned with Jose’s best chance at
rehabilitation, given that the minor’s own persistent misconduct had severely limited the
dispositional options available to him. Under such circumstances, we do not find that the
juvenile court’s June 2014 dispositional order was improperly skewed in favor of public
safety. We deem it instead consistent with the primary goal of the Juvenile Court Law—
“to rehabilitate juvenile offenders while both protecting the public and holding the person
accountable for his misconduct.” (John L., supra, 33 Cal.4th at pp. 182-183.)
C.     The November 2014 Dispositional Order (A143608)
       With respect to the juvenile court’s second dispositional order re-committing Jose
to the YOTP, the minor again argues that the juvenile court improperly concluded that
incarcerating him for the safety of the public outweighed his rehabilitative needs. As
stated above, the record in these matters amply supports the conclusion that Jose
represented a public safety risk. However, the record further reflects that the juvenile
court predominantly, if not solely, focused on Jose’s rehabilitative needs in crafting its
November 2014 dispositional order. Specifically, the juvenile court relied on Mr. Jones’
opinion that minor “just didn’t get it” the first time through the YOTP and that he could
“get it” if he went through the program a second time. The court went on to conclude
that the best place for the minor was the YOTP, viewing it as the “best thing to give him
a last chance.” Thus, the court was not improperly focused on public safety in making its
dispositional determination.
       With respect to Jose’s renewed argument that the juvenile court committed an
abuse of discretion when it ordered him to restart the YOTP program from the beginning,
the evidence at the second dispositional hearing was even stronger that repeating the
YOTP had the potential for providing significant benefits to Jose. Mr. Jones testified that
the program now included a new class called “Moving Forward,” which was designed to
allow juveniles to implement their previous coursework. In addition, the program had
been restructured to be performance-based, so that Jose would actually have to show an
understanding of how to use and model the skills taught before moving on to the next


                                             13
phase. Previously, Jose had been automatically “phased up” after each 18-week period.
Finally, Mr. Pelle testified that a computer education program was currently in
development at the juvenile hall and would likely be implemented within the next month
or so. Thus, the program contained significant new content, as well as the existing
therapeutic components that could benefit the minor.
       As Mr. Jones described it: “It’s almost like being prescribed medicine for an
illness. You might take a certain dosage, and it wouldn’t work, and you get another
dosage of it and it might take.” Jose, of course, argues that he is getting the exact same
dosage that he previously received and that was ultimately unsuccessful. As explained
above, this argument is factually incorrect. More importantly, however, it ignores the
fact that the minor is now a different person than he was during his previous stint in the
YOTP and may be able to better internalize the tools presented to him. Perhaps a more
apt analogy would be to an addict returning to a twelve-step program such as Alcoholics’
Anonymous after a relapse. Regardless, we see no abuse of discretion in the juvenile
court’s decision to provide Jose with a second dose of the YOTP.
       Jose next asserts that the juvenile court abused its discretion by not imposing a less
restrictive alternative than commitment to the YOTP. In making this argument, the
minor relies on authority that a juvenile commitment requires “evidence in the record
demonstrating probable benefit to the minor, and evidence supporting a determination
that less restrictive alternatives are ineffective or inappropriate.” (In re Teofilio A. (1989)
210 Cal.App.3d 571, 576.) Jose advances two suitable alternatives: in-home supervision
and county jail. Based on this record, however, the juvenile court could reasonably find
that placing the minor back on home supervision with his mother would be ineffective.
Jose had absconded from multiple therapeutic placements in the past and, most recently,
had removed his GPS unit and absconded from his mother’s home. Indeed, the minor
was unable to follow the rules each of the three times he was placed with his mother
during the pendency of these proceedings. In addition, the minor’s probation officer
testified that home supervision was inappropriate for Jose, not only because he was a
flight risk, but also because he was in need of treatment because he hadn’t yet dealt with


                                              14
his problems. Even Jose’s mother believed that he needed some kind of treatment. As
the juvenile court judge who made the first commitment order to the YOTP in June 2014
put it: “So am I about to turn him loose on home supervision? . . . It just can’t happen.
He won’t last. He won’t stay. [¶] . . . [¶] I just cannot say goodbye to him and open the
door and send him out to try and live alone or [] with Mother. I know because it’s failure
from the start.”
       Furthermore, the minor’s contention that county jail is a less restrictive and more
suitable alternative in this situation lacks merit. First, the county jail contains older and
more sophisticated criminal offenders than those housed in juvenile hall. Given that this
minor was negatively influenced by his association with older gang members at an early
age, placement with adult criminal offenders in a jail setting could reasonably be viewed
as inadvisable. Second, although certain educational opportunities existed in the county
jail, it did not provide the therapeutic environment focused on rehabilitating people
within the minor’s age group that was available through the YOTP. As such, the juvenile
court did not abuse its discretion in choosing the YOTP over jail.
       Jose’s final contention, that the juvenile court did not provide “individualized
consideration of the offense, the offender, and the public interest” in accordance with
People v. Superior Court (Alvarez) 14 Cal.4th 968, 978, when placing him in the YOTP
is easily rejected. Indeed, the premise behind this argument seems to be that the minor
did not receive the individualized consideration that was his due because the juvenile
court refused to place him with his mother so that he could continue his studies. As
discussed above, however, significant evidence in the record supported the conclusion
that placement of Jose at home in an unstructured setting was unlikely to be successful in
rehabilitating the minor. Moreover, the testimony and evidence in front of the juvenile
court regarding Jose’s particular situation and history was abundant and easily supports
the juvenile court’s dispositional order. While we applaud the minor for seeking to
improve his current situation and certainly hope he achieves future academic success, the
juvenile court’s decision to commit Jose to the YOTP was not improper simply because it
was not the minor’s hoped for outcome. There was no error.


                                              15
                            III. DISPOSITION
The judgment is affirmed.




                                   16
                                 _________________________
                                 REARDON, ACTING P. J.


We concur:


_________________________
RIVERA, J.


_________________________
STREETER, J.




                            17
People v. Jose G. A142700, A143608




                                     18